DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.






Specification

The disclosure is objected to because of the following informality:  specification paragraph [0087] states, 

    PNG
    media_image1.png
    414
    1409
    media_image1.png
    Greyscale

Figure 3B seems to describe the noted interaction rather than Figure 1.

Appropriate correction is required.


Claim Objections

Claim 3 is objected to because of the following informality:  there are two claims presented as claim 3.  Appropriate correction is required.





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s invention is built on two erroneous premises and what the Examiner believes is a greatly flawed calculation or measurement.  The erroneous presumptions are (1) that the likely concentration of a virus, particularly SARS-CoV-2, in air would be similar to what it would be in saliva (Applicant’s working electrode and counter electrode are those initially used for measuring a virus in a body fluid such as saliva – e.g., specification paragraphs [0051] and Table 1), and (2) that KOH or NaOH will release a characteristic protein from any virus (the working electrode is sensitive to protein – specification paragraph [0087]), particularly those viruses listed in claim 11, that the 


Addressing now the Wands Undue Experimentation Factors (MPEP 2164.10(a)).

(A) The breadth of the claims

	On the one hand, the claims are narrow as the sensor comprises an air purification and control module and has a detailed sensor tip along with counter electrode.  On the other hand, the claims are broad with regard to composition of the support (claim 5), the composition of the catalyst (claim 7), and what virus may be detected (claim 11). 


(B) The nature of the invention

	The invention is an electrochemical sensor for detecting a virus.





(C) The state of the prior art

	State of the prior art relevant to Applicant’s electrolyte solution and working electrode composition (claims 3 and 5-10) 

The inventors appear to be the first to use the disclosed and claimed electrolyte solution composition and working electrode composition to detect virial proteins. 
Cheng et al. “Fabrication of NiOOH/Ni(OH)2@C Electrode for Detecting Blood Glucose by Composited Plating Method,” Int. J. Electrochem. Sci., 11 (2016) 6085-6094 (hereafter “Cheng”) discloses a sensor (see the title) comprising:
(a) a working electrode, wherein the working electrode comprises 
(i) a conductive material (Ni wire; see the Abstract), wherein the conductive material is resistant to corrosion (this is evidenced by 01 Nickel properties:

    PNG
    media_image2.png
    780
    1425
    media_image2.png
    Greyscale

 ), 
(ii) a support (electroplated metallic Ni and carbon powder; see the Abstract.), and 
(iii) a catalyst (electroplated metallic Ni and carbon powder; see the Abstract.);  
(b) a counter electrode comprising an electrocatalyst (“. . . ., a Pt plate as the counter electrode . . . .”  See page 6087.), wherein 
(i) the counter electrode is operably connected to the working electrode
(this limitation is implied by the following

    PNG
    media_image3.png
    247
    1338
    media_image3.png
    Greyscale

See page 6087.), and 

While the sensor of Cheng is arguably inherently capable of detecting a virus by the change in current, there is no suggestion to do so as the sensor is intended to measure glucose (see the title) in blood.  Moreover, there is no motivation to place an electrochemical blood glucose sensor in a sensor for detecting an airborne virus.   
 	Gotoh et al. US 5,653,864 (hereafter “Gotoh”) discloses a protein biosensor, which in one embodiment has an electrolyte composition and working electrode compositions similar to those required by the inventors.  See col. 9:28-46.  However, the sensor of Gotoh states,
		 
    PNG
    media_image4.png
    115
    350
    media_image4.png
    Greyscale

			See col. 7:8-14.


	State of the prior art relevant to Applicant’s asserted limit of detection

	Up to June 4, 2020, “Best-in-class assays [for SARS-CoV2] demonstrate a limit of detection (LoD) of ~100 copies of viral RNA per milliliter of transport media.”  See the 

	State of the prior art relevant to concentration of SARS-CoV-2 in air and in saliva

	Although the concentration of SARS-CoV2 can vary greatly in air and also in saliva depending on various factors, it is clear from various studies that when SARS-CoV2 is present in a medically significant concentration in air it will be at a much lower concentration than when present with a similar medical significance in saliva.  Most notably, the volume unit for concentration of SARS-CoV2 in air is typically m3, that is cubic meters, while the volume unit for concentration of SARS-CoV2 in saliva is typically ml, that is, milliliters.  Some excerpts from several studies of the concentration of SARS-CoV2 can vary greatly in air and also in saliva are presented below.
	




    PNG
    media_image5.png
    720
    978
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    875
    737
    media_image6.png
    Greyscale

Excerpted from Brigand et al., “Assessment of Air Contamination by SARS-CoV-2 in Hospital Settings,” JAMA Network Open 2020;3(12):e2033232. doi:10.1001/jamanetworkopen.2020.33232.


    PNG
    media_image7.png
    637
    1011
    media_image7.png
    Greyscale

	Excerpted from Wyllie et al., “Saliva is more sensitive for SARS-CoV-2 detection in COVID-19 patients than nasopharyngneal swabs,” medRxiv preprint doi: https://doi.org/10.1101/2020.04.16.20067835; this version posted April 22, 2020.







State of the prior art relevant to use of KOH (potassium hydroxide) or NaOH to release a characteristic protein from any virus 

The Examiner is not aware of any use by others (than the inventors) of KOH or NaOH as a chemical agent to specifically release a characteristic protein from any virus.  
Using a sensor comprising air sampling means and an electrochemical sensor is known. For example, Marchand et al. US 2019/0242807 A1 (hereafter “Marchand”), see the title, Abstract, Figures 1, 4, 6, 8, and 9, and claim 1; Bhardwaj et al., “Rapid Airborne Influenza Virus Quantification Using an Antibody-Based Electrochemical Paper Sensor and Electrostatic Particle Concentrator,” Environ. Sci. Technol. 2020, 54, 10700-10712 (hereafter “Bhardwaj”), see the title, Abstract, and Figure 1; Sato et al. 
JP 2017096727 A (English language translation, hereafter “Sato”), see pages 2 and 12, and Figure 16; Kim et al., “Electrochemical Detection of Influenza Virus Using Air Sampling System,” Aerosol and Air Quality Research, 18:2721-2727, 2018 (hereafter “Kim”).  However, in contrast to Applicant, in this cited prior art these sensors all rely on the working electrode having a biochemical agent receptor or binding agent for an exposed protein or nucleic acid portion of the intact target virus.  See, for example, Marchand paragraph [0051]; Bhardwaj  Abstract and Figure 1; in Sato (translation the last paragraph on page 11, bridging to page 12, and also the penultimate paragraph on page 12; and in Kim Quantification by Electrochemical Immunoassay, which is on page 2723.            



(D) The level of one of ordinary skill

	One of ordinary skill in the art would have at least the knowledge of someone who has completed course on Analytical Chemistry, Instrumental Analysis, and Introductory Microbiology.


(E) The level of predictability in the art

	Predictability in the art relevant to Applicant’s asserted limit of detection

	As noted above, Arnaout states, “However, LoDs of currently approved assays vary over 10,000-fold.”  See the Abstract. Arnaout also states, “LoDs are sometimes reported in units other than copies of viral genomic RNA per milliliter of transport media
 (copies/mL), such as TCID50, copies/microliter, copies per reaction volume, or molarity of assay target, making comparisons difficult.”  See Arnaout lines 55-58.  
Applicant’s specification states, 

    PNG
    media_image8.png
    582
    1000
    media_image8.png
    Greyscale

	The molecular mass of the SARS-CoV-2 N protein is 114.0 ± 0.71 kDa or about 114 kg/mol.  See Figure 2(A) of Zeng et al., “Biochemical characterization of SARS-CoV2 nucleocapsid protein,”Biochemical and Biophysical Research Communications 527 (2020) 618-623.  A detection limit 0.074 fg/mL (for just the N protein, let alone the entire SARS-CoV-2 virus) is a detection limit of about 6.49 x 10-22  mol SARS-CoV-2 N protein/ml (the Examiner understands fg/mL to stand for femto-gram/milliter).
The Examiner is not aware of an advance of more than a trillion-fold lowering of detection limits in any analytical art in just over a year (~100 copies of viral RNA per milliliter of transport media (Arnaout) compared to Applicant’s 6.49 x 10-22  mol SARS-CoV-2 N protein/ml; Arnaout was published on June 4, 2020 and Applicant’s application was filed July 20, 2020).  


Predictability in the art relevant to the concentration of SARS-CoV-2 in air and in saliva

	Based on available studies one of skill in the art would not expect a medically significant concentration of SARS-CoV-2 in air to be about the same or even higher than its concentration than when present in a similarly medically significant concentration in saliva.  Again, it is noteworthy that the volume unit for concentration of SARS-CoV2 in air is typically m3, that is cubic meters, while the volume unit for concentration of SARS-CoV2 in saliva is typically ml, that is, milliliters.  


Predictability in the art relevant to use of KOH or NaOH to release a characteristic protein from any virus

	While the inventors may have found that KOH will release a characteristic protein from SARS-CoV-2 there nothing to suggest from Applicant’s disclosure or in the prior art that KOH will likewise do so for other viruses, particularly those listed in claim 11.  This is especially so as the structure and composition of protein coats for viruses vary considerably.  For example,




Spike (S) glycoprotein from SARS-CoV-2


    PNG
    media_image9.png
    619
    960
    media_image9.png
    Greyscale

	Excerpted from Grant et al., “Analysis of the SARS-CoV-2 spike protein glycan shield reveals implications for immune recognition,” Nature - Scientific Reports (2020)10:14991.







Measles Virus Nucleocapsid



    PNG
    media_image10.png
    460
    695
    media_image10.png
    Greyscale

	. . . .
	
    PNG
    media_image11.png
    197
    676
    media_image11.png
    Greyscale




Mumps Virus Protein 


    PNG
    media_image12.png
    171
    815
    media_image12.png
    Greyscale


. . . . 

    PNG
    media_image13.png
    181
    384
    media_image13.png
    Greyscale

. . . . 

    PNG
    media_image14.png
    144
    390
    media_image14.png
    Greyscale




Hantavirus


    PNG
    media_image15.png
    274
    421
    media_image15.png
    Greyscale


	Excerpted from page 2 of  Muyangwa et al., “Hantaviral Proteins: Structure, Functions, and Role in Hantavirus Infection,” Frontiers in Microbiology November 2015| Article 1326.






(F) The amount of direction provided by the inventor

	The inventor provides no guidance on how to adapt the electrolyte solution and/or the working electrode and the counter electrode compositions of the sensor tip so that the sensor will be able to 
	(1) detect a virus other than SARS-CoV-2, such as measles, mumps, and hantavirus (claim 11); and
	(2) detect SARS-CoV-2 (or any virus) in an air sample having SARS-CoV-2 at a concentration at which it would likely be if present in a medically significant concentration, rather than at a medically significant concentration when in saliva.


(G) The existence of working examples
	
	The inventor does provide a working example, but the discussion about it implies a detection limit of about 6.49 x 10-22  mol SARS-CoV-2 N protein/ml, which is more than a trillion –fold lower than any other known SARS-CoV-2 up to a little over a year previous to Applicant’s filing date.  See (E) The level of predictability in the art.  As such a low detection limit has not been confirmed by an independent test there is a question as to its accuracy, perhaps by measurement or calculation error.  It is also not clear that any of the simulation samples had a SARS-CoV-2 N concentration that would likely occur in an air sample with a medically significant concentration of SARS-CoV-2 N, rather than air 


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	The quantity of experimentation needed to make or use the invention based on the content of the disclosure is daunting for viruses other than SARS-CoV-2 as the number of possible permutations of electrolyte and working electrodes compositions from the listed substances and materials in claims 3 and 5-10 is enormous, the inventors are the first to use the claimed electrolyte and working electrodes to detect viruses (or virial proteins), and the inventors have only set forth guidance or a working example for detecting SARS-CoV-2, which as discussed above does not appear as it if it could be readily substituted by any other airborne virus as a target virus for detection.  Moreover, it is not clear that the claimed sensor could detect airborne SARS-CoV-2 unless it is at a much higher concentration (for example at a concentration expected in a saliva sample) than would be typically be expected in air having a medically significant amount of SARS-CoV-2 as in an air sample from a city street, inside a business, or even inside a hospital.     


 
  
Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s invention is built on two erroneous premises and what the Examiner believes is a greatly flawed calculation or measurement.  The erroneous presumptions are (1) that the likely concentration of a virus, particularly SARS-CoV-2, in air would be similar to what it would be in saliva (Applicant’s working electrode and counter electrode are those initially used for measuring a virus in a body fluid such as saliva – e.g., specification paragraphs [0051] and Table 1), and (2) that KOH or NaOH will release a characteristic protein from any virus (the working electrode is sensitive to protein – specification paragraph [0087]), particularly those viruses listed in claim 17, that the working electrode in the sensor tip can then recognize and measure.  The greatly flawed calculation or measurement relates to Applicant’s asserted lower limit of detection (specification paragraph [0127]).









(A) The breadth of the claims

	On the one hand, the claims are narrow as the sensor comprises an air purification and control module and has a detailed sensor tip along with counter electrode.  On the other hand, the claims are broad with regard to composition of the support, the composition of the catalyst, and what virus may be detected. 


(B) The nature of the invention

	The invention is for a method for detecting a virus using an electrochemical sensor.


(C) The state of the prior art

	State of the prior art relevant to Applicant’s electrolyte solution and working electrode composition (claim 23 and specification paragraphs [0015]-[0020]) 

The inventors appear to be the first to use the disclosed and claimed electrolyte solution composition and working electrode composition to detect virial proteins. 
2@C Electrode for Detecting Blood Glucose by Composited Plating Method,” Int. J. Electrochem. Sci., 11 (2016) 6085-6094 (hereafter “Cheng”) discloses a sensor (see the title) comprising:
(a) a working electrode, wherein the working electrode comprises 
(i) a conductive material (Ni wire; see the Abstract), wherein the conductive material is resistant to corrosion (this is evidenced by 01 Nickel properties:

    PNG
    media_image2.png
    780
    1425
    media_image2.png
    Greyscale

 ), 
(ii) a support (electroplated metallic Ni and carbon powder; see the Abstract.), and 
(iii) a catalyst (electroplated metallic Ni and carbon powder; see the Abstract.);  
(b) a counter electrode comprising an electrocatalyst (“. . . ., a Pt plate as the counter electrode . . . .”  See page 6087.), wherein 

(this limitation is implied by the following

    PNG
    media_image3.png
    247
    1338
    media_image3.png
    Greyscale

See page 6087.), and 
(ii) the sensor when inserted into a media is operable for detecting change in current utilizing the working electrode and the counter electrode (this implied again by the just quoted passage on page 6987, which discloses detecting glucose by the constant potential chronoamperometry).
While the sensor of Cheng is arguably inherently capable of detecting a virus by the change in current, there is no suggestion to do so as the sensor is intended to measure glucose (see the title) in blood.  Moreover, there is no motivation to place an electrochemical blood glucose sensor in a sensor for detecting an airborne virus.   
 	Gotoh et al. US 5,653,864 (hereafter “Gotoh”) discloses a protein biosensor, which in one embodiment has an electrolyte composition and working electrode compositions similar to those required by the inventors.  See col. 9:28-46.  However, the sensor of Gotoh states,
		 
    PNG
    media_image4.png
    115
    350
    media_image4.png
    Greyscale

			See col. 7:8-14.


	State of the prior art relevant to Applicant’s asserted limit of detection

	Up to June 4, 2020, “Best-in-class assays [for SARS-CoV2] demonstrate a limit of detection (LoD) of ~100 copies of viral RNA per milliliter of transport media.”  See the Abstract of Anaout et al., “SARS-CoV2 Testing: The Limit of Detection Matters,” Version 1. bioRXIV Preprint 2020 Jun 4 National Institutes of Health (hereafter “Arnaout”).  

	State of the prior art relevant to concentration of SARS-CoV-2 in air and in saliva

	Although the concentration of SARS-CoV2 can vary greatly in air and also in saliva depending on various factors, it is clear from various studies that when SARS-CoV2 is present in a medically significant concentration in air it will be at a much lower concentration than when present with a similar medical significance in saliva.  Most notably, the volume unit for concentration of SARS-CoV2 in air is typically m3, that is cubic meters, while the volume unit for concentration of SARS-CoV2 in saliva is typically ml, that is, milliliters.  Some excerpts from several studies of the concentration of SARS-CoV2 can vary greatly in air and also in saliva are presented below.
	




    PNG
    media_image5.png
    720
    978
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    875
    737
    media_image6.png
    Greyscale

Excerpted from Brigand et al., “Assessment of Air Contamination by SARS-CoV-2 in Hospital Settings,” JAMA Network Open 2020;3(12):e2033232. doi:10.1001/jamanetworkopen.2020.33232.


    PNG
    media_image7.png
    637
    1011
    media_image7.png
    Greyscale

	Excerpted from Wyllie et al., “Saliva is more sensitive for SARS-CoV-2 detection in COVID-19 patients than nasopharyngneal swabs,” medRxiv preprint doi: https://doi.org/10.1101/2020.04.16.20067835; this version posted April 22, 2020.







State of the prior art relevant to use of KOH (potassium hydroxide) or NaOH to release a characteristic protein from any virus 

The Examiner is not aware of any use by others (than the inventors) of KOH or NaOH as a chemical agent to specifically release a characteristic protein from any virus.  
Using a sensor comprising air sampling means and an electrochemical sensor is known. For example, Marchand et al. US 2019/0242807 A1 (hereafter “Marchand”), see the title, Abstract, Figures 1, 4, 6, 8, and 9, and claim 1; Bhardwaj et al., “Rapid Airborne Influenza Virus Quantification Using an Antibody-Based Electrochemical Paper Sensor and Electrostatic Particle Concentrator,” Environ. Sci. Technol. 2020, 54, 10700-10712 (hereafter “Bhardwaj”), see the title, Abstract, and Figure 1; Sato et al. 
JP 2017096727 A (English language translation, hereafter “Sato”), see pages 2 and 12, and Figure 16; Kim et al., “Electrochemical Detection of Influenza Virus Using Air Sampling System,” Aerosol and Air Quality Research, 18:2721-2727, 2018 (hereafter “Kim”).  However, in contrast to Applicant, in this cited prior art these sensors all rely on the working electrode having a biochemical agent receptor or binding agent for an exposed protein or nucleic acid portion of the intact target virus.  See, for example, Marchand paragraph [0051]; Bhardwaj  Abstract and Figure 1; in Sato (translation the last paragraph on page 11, bridging to page 12, and also the penultimate paragraph on page 12; and in Kim Quantification by Electrochemical Immunoassay, which is on page 2723.            



(D) The level of one of ordinary skill

	One of ordinary skill in the art would have at least the knowledge of someone who has completed course on Analytical Chemistry, Instrumental Analysis, and Introductory Microbiology.


(E) The level of predictability in the art

	Predictability in the art relevant to Applicant’s asserted limit of detection

	As noted above, Arnaout states, “However, LoDs of currently approved assays vary over 10,000-fold.”  See the Abstract. Arnaout also states, “LoDs are sometimes reported in units other than copies of viral genomic RNA per milliliter of transport media
 (copies/mL), such as TCID50, copies/microliter, copies per reaction volume, or molarity of assay target, making comparisons difficult.”  See Arnaout lines 55-58.  
Applicant’s specification states, 

    PNG
    media_image8.png
    582
    1000
    media_image8.png
    Greyscale

	The molecular mass of the SARS-CoV-2 N protein is 114.0 ± 0.71 kDa or about 114 kg/mol.  See Figure 2(A) of Zeng et al., “Biochemical characterization of SARS-CoV2 nucleocapsid protein,”Biochemical and Biophysical Research Communications 527 (2020) 618-623.  A detection limit 0.074 fg/mL (for just the N protein, let alone the entire SARS-CoV-2 virus) is a detection limit of about 6.49 x 10-22  mol SARS-CoV-2 N protein/ml (the Examiner understands fg/mL to stand for femto-gram/milliter).
The Examiner is not aware of an advance of more than a trillion-fold lowering of detection limits in any analytical art in just over a year (~100 copies of viral RNA per milliliter of transport media (Arnaout) compared to Applicant’s 6.49 x 10-22  mol SARS-CoV-2 N protein/ml; Arnaout was published on June 4, 2020 and Applicant’s application was filed July 20, 2020).  


Predictability in the art relevant to the concentration of SARS-CoV-2 in air and in saliva

	Based on available studies one of skill in the art would not expect a medically significant concentration of SARS-CoV-2 in air to be about the same or even higher than its concentration than when present in a similarly medically significant concentration in saliva.  Again, it is noteworthy that the volume unit for concentration of SARS-CoV2 in air is typically m3, that is cubic meters, while the volume unit for concentration of SARS-CoV2 in saliva is typically ml, that is, milliliters.  


Predictability in the art relevant to use of KOH or NaOH to release a characteristic protein from any virus

	While the inventors may have found that KOH will release a characteristic protein from SARS-CoV-2 there nothing to suggest from Applicant’s disclosure or in the prior art that KOH will likewise do so for other viruses, particularly those listed in claim 17.  This is especially so as the structure and composition of protein coats for viruses vary considerably.  For example,




Spike (S) glycoprotein from SARS-CoV-2


    PNG
    media_image9.png
    619
    960
    media_image9.png
    Greyscale

	Excerpted from Grant et al., “Analysis of the SARS-CoV-2 spike protein glycan shield reveals implications for immune recognition,” Nature - Scientific Reports (2020)10:14991.







Measles Virus Nucleocapsid



    PNG
    media_image10.png
    460
    695
    media_image10.png
    Greyscale

	. . . .
	
    PNG
    media_image11.png
    197
    676
    media_image11.png
    Greyscale




Mumps Virus Protein 


    PNG
    media_image12.png
    171
    815
    media_image12.png
    Greyscale


. . . . 

    PNG
    media_image13.png
    181
    384
    media_image13.png
    Greyscale

. . . . 

    PNG
    media_image14.png
    144
    390
    media_image14.png
    Greyscale




Hantavirus


    PNG
    media_image15.png
    274
    421
    media_image15.png
    Greyscale


	Excerpted from page 2 of  Muyangwa et al., “Hantaviral Proteins: Structure, Functions, and Role in Hantavirus Infection,” Frontiers in Microbiology November 2015| Article 1326.






(F) The amount of direction provided by the inventor

	The inventor provides no guidance on how to adapt the electrolyte solution and/or the working electrode and the counter electrode compositions of the sensor tip so that the sensor will be able to 
	(1) detect a virus other than SARS-CoV-2, such as measles, mumps, and hantavirus (claim 11); and
	(2) detect SARS-CoV-2 (or any virus) in an air sample having SARS-CoV-2 at a concentration at which it would likely be if present in a medically significant concentration, rather than at a medically significant concentration when in saliva.

(G) The existence of working examples
	
	The inventor does provide a working example, but the discussion about it implies a detection limit of about 6.49 x 10-22  mol SARS-CoV-2 N protein/ml, which is more than a trillion –fold lower than any other known SARS-CoV-2 up to a little over a year previous to Applicant’s filing date.  See (E) The level of predictability in the art.  As such a low detection limit has not been confirmed by an independent test there is a question as to its accuracy, perhaps by measurement or calculation error.  It is also not clear that any of the simulation samples had a SARS-CoV-2 N concentration that would likely occur in an air sample with a medically significant concentration of SARS-CoV-2 N, rather than air sample with a medically significant concentration of SARS-CoV-2 N that likely occur in a saliva sample.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	The quantity of experimentation needed to make or use the invention based on the content of the disclosure is daunting for viruses other than SARS-CoV-2 as the number of possible permutations of electrolyte and working electrodes compositions from the listed substances and materials in claims 3 and 5-10 is enormous, the inventors are the first to use the claimed electrolyte and working electrodes to detect viruses (or virial proteins), and the inventors have only set forth guidance or a working example for detecting SARS-CoV-2, which as discussed above does not appear as it if it could be readily substituted by any other airborne virus as a target virus for detection.  Moreover, it is not clear that the claimed sensor could detect airborne SARS-CoV-2 unless it is at a much higher concentration (for example at a concentration expected in a saliva sample) than would be typically be expected in air having a medically significant amount of SARS-CoV-2 as in an air sample from a city street, inside a business, or even inside a hospital.     

	 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 21, 2022